UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1166


THOMAS WALSH,

                Plaintiff - Appellant,

          v.

DIOMEDES LOGOTHETIS, in his individual capacity; AMY
SEBRING, in her individual capacity; JEROME STRAUSS, in his
individual   capacity;   VELMA  JACKSON-WILLIAMS,   in   her
individual capacity; BEVERLY WARREN, in her individual
capacity; CRAIG ANDERSON, in his individual capacity; JOHN
MUSGROVE, in his individual capacity; DAVID LITTON, in his
individual capacity; MARTHA PARRISH, in her individual
capacity; KAWANA PACE-HARDING, in her individual capacity;
CYNTHIA ANDREWS, in her individual capacity; MICHAEL RAO, in
his individual capacity; REBECCA CAIN IVANS, in her
individual   capacity;  KAREN  BEEBE,   in   her  individual
capacity; MICHAEL PIERCE, in his individual capacity; QUINCY
BYRDSONG, in his individual capacity; GREER SAUNDERS, in her
individual capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:13-cv-00401-JAG)


Submitted:   June 30, 2014                 Decided:   July 11, 2014


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Thomas Walsh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

            Thomas   Walsh     appeals     the   district    court’s     order

dismissing his civil complaint.           We have reviewed the record and

find   no   reversible    error.     Accordingly,    we     affirm    for    the

reasons stated by the district court.            See Walsh v. Logothetis,

No. 3:13-cv-00401-JAG (E.D. Va. Jan. 21, 2014).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    this     court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                      3